10
i
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 1 of 10

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KATHLEEN DOUGLAS, an individual,
Plaintiff,
Vv.
EMPLOYBRIDGE, LLC, a California Limited
Liability Company; EMPLOYMENT
SOLUTIONS MANAGEMENT, INC., a

Georgia corporation; and DOES 1 through 10,
inclusive,

Defendants.

 

 

 

1. PURPOSES AND LIMITATIONS

Case No. 2:18-cv-01215-JLR

STIPULATED PROTECTIVE
ORDER

Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection may be warranted. Accordingly, the parties hereby

stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential

treatment under the applicable legal principles, and it does not presumptively entitle parties to file

confidential information under seal.

STIPULATED PROTECTIVE ORDER - 1
Case No, 2:18-cv-01215-JLR

LITTLER MENDELSON, P.C.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101,3122
206.623.3300

 

 
 

bo

NI BDH A EP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 2 of 10

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged: Plaintiff's employment records; records related to Plaintiff's
job searches and employment applications; Plaintiff's personal financial information: records of
Defendants’ other current and former employees: records related to employee compensation and
benefits, both of Plaintiff and other current and former employees of Defendants; non-public
records related to Defendants’ Board of Directors; confidential information related to Defendants’
business strategies and market planning: confidential communications regarding Defendants’
manpower planning and decision making processes regarding layoffs: confidential financial
information of Defendants: and, potentially, trade secret_and confidential information related to
Defendants’ operations in the insurance industry.
3. SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material; (2) all
copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.
4A ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement. Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this agreement.

LITTLER MENDELSON, P.C,
One Union Square

STIPULATED PROTECTIVE ORDER - 2 600 University Street, Suite 3200

. Seattle, WA 98101.3122
Case No. 2:18-cv-01215-JLR 206.623.3300

 

 
 

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 3 of 10

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees of counsel
to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the receiving
party to whom disclosure is reasonably necessary for this litigation, unless the parties agree that a
particular document or material produced is for Attorney’s Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this litigation
and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of confidential
material, provided that counsel for the party retaining the copy or imaging service instructs the
service not to disclose any confidential material to third parties and to immediately return all
originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is reasonably
necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
unless otherwise agreed by the designating party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal confidential material must be separately
bound by the court reporter and may not be disclosed to anyone except as permitted under this
agreement; |

(g) the author or recipient of a document containing the information or a custodian or other
person who otherwise possessed or knew the information.

43 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party
to determine whether the designating party will remove the confidential designation, whether the

LITTLER MENDELSON, P.C,
One Union Square

STIPULATED PROTECTIVE ORDER - 3 600 University Street, Suite 3200

. Seattle, WA 98101.3122
Case No. 2:18-cv-01215-JLR . 206.623 3300

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 4 of 10

document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards
that will be applied when a party seeks pettiission from the court to file material under seal.

5, DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations, Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and deposition
exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the
designating party must affix the word “CONFIDENTIAL” to each page that contains confidential
material. If only a portion or portions of the material on a page qualifies for protection, the

LITTLER MENDELSON, P.C,
One Union Square

STIPULATED PROTECTIVE ORDER - 4 600 University Street, Suite 3200

, Seattle, WA 98101.3122
Case No. 2:18-ev-01215-JLR 306.623.3300

 

 
 

dN

aI DH A SP OW

10
11
12
13
14
15
16
-17
18
19
20

21

22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 5 of 10

producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins). .

(b) Testimony given in deposition or in other pretrial or trial proceedings: the parties must
identify on the record, during the deposition, hearing, or other proceeding, all protected testimony,
without prejudice to their right to so designate other testimony after reviewing the transcript. Any
party or non-party may, within fifteen days after receiving a deposition transcript, designate
portions of the transcript, or exhibits thereto, as confidential.

(c) Other tangible items: the producing party must affix in a prominent place on the exterior
of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement. :

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS .

6.1 Timing of Challenges, Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

6.2 Meet_and Confer. The parties must make every attempt to resolve any dispute

regarding confidential designations without court involvement. Any motion regarding confidential

designations or for a protective order must include a certification, in the motion or in a declaration

LITTLER MENDELSON, P.C,
One Union Square

STIPULATED PROTECTIVE ORDER - 5 600 University Street, Suite 3200

‘ Seattle, WA 98101.3122
Case No. 2'18-cv-01215-JLR 206.623.3300

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 6 of 10

or affidavit, that the movant has engaged in a good faith meet and confer conference with other

affected parties in an effort to resolve the dispute without court action. The certification must list

the date, manner, and participants to the conference, A good faith effort to confer requires a face-

to-face meeting or a telephone conference.

6.3. Judicial Intervention. If the parties cannot resolve a challenge without court

" intervention, the designating party may file and serve a motion to retain confidentiality under Local

Civil Rule 7 (and in compliance with Local Civil: Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

the material in question as confidential until the court rules on the challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the subpoena or
court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in the
other litigation that some or all of the material covered by the subpoena or order is subject to this
agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
designating party whose confidential material may be affected. |
8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving

LITTLER MENDELSON, P.C.
One Union Square

STIPULATED PROTECTIVE ORDER - 6 600 University Street, Suite 3200

Seattle, WA 981013122
Case No. 2:18-cv-01215-JLR 706.623 3300

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 7 of 10

party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice fo receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
is not intended to modify whatever procedure may be established in an e-discovery order or
agreement that provides for production without prior privilege review. Parties shall confer on an
appropriate non-waiver order under Fed. R. Evid. 502.

10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

LITTLER MENDELSON, P.C,
One Union Square

STIPULATED PROTECTIVE ORDER -7 600 University Street, Suite 3200

. Seattle, WA 98101,3122
Case No. 2:18-cv-01215-JLR 206.623.3300

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 8 of 10

IT IS SO STIPULATED, THROUGH THE PARTIES.

June 20, 2019

June 20, 2019:

STIPULATED PROTECTIVE ORDER - 8
Case No, 2:18-cv-01215-JLR

s/ Kellie A. Tabor
Kellie A. Tabor, WSBA #46260

Ktabor@littler.com
M. Kathryne Bosbyshell, WSBA #47469

kbosbyshell@littler.com
LITTLER MENDELSON, P.C.

One Union Square

600 University Street, Suite 3200

Seattle, WA 98101.3122 |

Phone: 206,623.3300

Fax: 206.447.6965

Attorneys for Defendants
EMPLOYBRIDGE, LLC and EMPLOYMENT
SOLUTIONS MANAGEMENT, INC.

s/ Kevin Smith

Kevin Smith, WSBA #48578
Defiance Law PLLC

1115 Tacoma Ave. S.
Tacoma, WA 98402

Tel: (253) 507-4769

k.smith@defiance.law

Attorneys for Plaintiff
Kathleen Douglass

 

LITTLER MENDELSON, PC.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101.3122
206.623.3300

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 9 of 10

ORDER
PURSUANT TO STIPULATION, IT IS SO ORDERED.

 

DATED: Dune A, ThA

 

Sfm £ BK

Hon. J es L. Robart
United States District Judge

 

 

LITTLER MENDELSON, P.C.
One Union Square

STIPULATED PROTECTIVE ORDER - 9 600 University Street, Suite 3200

. Seattle, WA 98101.3122
Case No. 2:18-cy-01215-JLR 306.623.3300

 

 
rr

Case 2:18-cv-01215-JLR Document 9-1 Filed 06/20/19 Page 10 of 10

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

[print or type full address], declare under

 

__5 |_ penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order

sD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24

25°

26

that was issued by the United States District Court for the Western District of Washington on
| [date] in the case of Kathleen Douglas, an individual, v. Employbridge, LLC, a
California Limited Liability Company; Employment Solutions Management, Inc., a Georgia
corporation; and DOES I through 10, inclusive, No. 2:18-cv-01215-JLR. IT agree to comply with
and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
of contempt. I solemnly promise that I will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
with the provisions of this Order,
I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

FIRMWIDE.164739353.1 089317.1040. -

LITTLER MENDELSON, P.C,
One Union Square

STIPULATED PROTECTIVE ORDER - 10 600 University Street, Suite 3200

. Seattle, WA 98101.3122
Case No. 2:18-cv-01215-JLR 206.623.3300

 

 

 
